EXHIBIT 10.4
 

 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
this _31_ day of December, 2011 (the “Effective Date”), by and between Peter F.
Ullrich and EAU Technologies, Inc., a Delaware corporation (the “Corporation”).
 
W I T N E S E T H:
 
WHEREAS, the Corporation desires to sell to Peter F. Ullrich (the “Purchaser”),
and Purchaser desires to purchase from the Corporation, a total of 2,593,549
shares of the Common Stock of the Corporation at a purchase price of $0.31 per
share upon the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Purchase and Sale of Shares.  Subject to the terms of this
Agreement, the Corporation hereby agrees to sell to Purchaser, and Purchaser
herby agrees to purchase from the Corporation a total of 2,593,549 unregistered
shares of the Common Stock of the Corporation (the “Purchased Shares”) at a
purchase price of $0.31 per share.


2.           Purchase Price; Issuance of Shares.  The aggregate cash
consideration for the Purchased Shares shall be $804,000 (the “Purchase Price”),
which has been paid by Purchaser to the Corporation.  Upon receipt by the
Corporation of the executed Agreement, the Corporation shall cause its transfer
agent to issue in the name of, and deliver to, Purchaser a certificate
evidencing the number of Purchased Shares purchased for the applicable Purchase
Price payment.


3.           Representations and Warranties of the Corporation.  The Corporation
hereby represents and warrants to Purchaser as follows:


3.1           Authority.  The Corporation has the corporate power and authority
to execute and deliver the Agreement, to sell the Purchased Shares to Purchaser,
and to perform its obligations hereunder, and such execution, delivery and
performance will not violate any agreement, contract, law, rule, decree or other
legal restriction by which the Corporation is bound. The execution of the
Agreement and the issuance of the Purchased Shares hereunder have been approved
by the Board of Directors of the Corporation.


3.2           Shares.  Upon payment of the applicable Purchase Price amount, the
Purchased Shares for which the Corporation has actually received payment shall
be duly authorized, validly issued, fully-paid and non-assessable.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Corporation as follows:


4.1           Legal Capacity.  Purchaser has the company power and authority to
execute and deliver the Agreement, to purchase the Purchased Shares from the
Corporation, and to perform its obligations hereunder, and such execution,
delivery and performance will not violate any agreement, contract, law, rule,
decree or other legal restriction by which Purchaser is bound.  The execution of
the Agreement by Purchaser and the performance of its obligations hereunder has
been approved by all company action and no further company action is necessary
for Purchaser to perform its obligations hereunder.  Purchaser has duly executed
and delivered this Agreement.


4.2           Information.  Purchaser has had a reasonable opportunity to
conduct due diligence related to the purchase of the Purchased Shares, including
the opportunity to ask questions and receive answers from the Corporation, and
Purchaser has received all information requested by it from the Corporation in
connection with the purchase of the Purchased Shares.  Purchaser has had an
opportunity to consult with its own legal counsel, tax and financial advisors
regarding the purchase of the Purchased Shares.


4.3           Investment.  (a) Purchaser is acquiring the Purchased Shares
solely for its own account for investment purposes and not with a view or
interest of participating, directly or indirectly, in the resale or distribution
of all or any part thereof; (b)  Purchaser acknowledges that all of the
Purchased Shares acquired by it are to be issued and sold to Purchaser without
registration and in reliance upon certain exemptions under the Federal
Securities Act of l933, as amended, and in reliance upon certain exemptions from
registration requirements under applicable state securities laws; (c) Purchaser
will make no transfer or assignment of any of the Purchased Shares except in
compliance with the Securities Act of l933, as amended, and any other applicable
securities laws; (d) Purchaser consents, agrees and acknowledges that the
certificate or certificates representing the Purchased Shares will be inscribed
with the following legend, or another legend to the same effect and agrees to
the restrictions set forth therein: “The shares represented by this certificate
have not been registered under the Securities Act of 1933, as amended, or under
the securities laws of any other jurisdiction, in reliance upon exemptions from
the registration requirements of such laws.  The shares represented by this
certificate may not be sold or otherwise transferred, nor will an assignee or
endorsee hereof be recognized as an owner of the shares by the issuer
unless:  (i) a registration statement under the Securities Act of 1933 and other
applicable securities laws with respect to the shares and the transfer shall
then be in effect; or (ii) in the opinion of counsel satisfactory to the issuer,
the shares are transferred in a transaction which is exempt from the
registration requirements of such laws.”; (e) Purchaser is aware that no federal
or state agency has made any recommendation or endorsement of the Purchased
Shares or any finding or determination as to the fairness of the investment in
such Purchased Shares; (f) neither the Corporation nor any person acting on its
behalf has offered the Purchased Shares to it by means of general or public
solicitation or general or public advertising, such as by newspaper or magazine
advertisements, by broadcast media, or at any seminar or meeting whose attendees
were solicited by such means; (g) Purchaser hereby acknowledges and represents
that no commission or other remuneration has been paid or given directly or
indirectly in connection with the offer or sale of the Purchased Shares to him;
(h) it acknowledges that no public or secondary market exists or may ever exist
for the Purchased Shares and, accordingly, it may not be able to readily
liquidate its investment in the Purchased Shares; and (i) it acknowledges that
the Purchased Shares are a speculative investment and represents that it can
bear the economic risks of such an investment for an indefinite period of time.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
4.4           Indemnification.  Each party hereby agrees to indemnify the other
and hold harmless each other and all of its affiliates, attorneys, accountants,
employees, officers, directors, shareholders and agents from any liability,
claims, costs, damages, losses or expenses incurred or sustained by them as a
result of either party’s representations and warranties being untrue or
inaccurate, or because of a breach of this Agreement by either party.


4.5           Brokers.  Purchaser has not retained or utilized the services of
any broker, finder, intermediary, or paid or agreed to pay any fee or commission
to any person or entity for or on account of the transactions contemplated
hereby, or had any communications with any person or entity thereto which would
obligate Purchaser or the Corporation to pay any such fees or commissions.


5.           Survival of Representations and Warranties.  All representations
and warranties of the parties contained in this Agreement shall survive the
execution and delivery of this Agreement.


6.           Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified and supplemented in any and all respects,
only by written agreement signed by Purchaser and the Corporation.


7.           Notices.  All notices, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand or by Federal Express or a similar overnight courier to the party for
whom intended, at the address for such party set forth below (or at such other
address for a party as shall be specified by like notice, provided, however,
that any notice of change of address shall be effective only upon receipt):



 
if to Purchaser:
Peter F. Ullrich.
   
1800 NW 89th Place
   
Miami, Florida 33172
             
If to the Corporation:
EAU Technologies, Inc.
   
1890 Cobb International Blvd., Suite A
   
Kennesaw, Georgia  30152
   
Attention: Wade R. Bradley, President and CEO



The parties hereto agree that notices or other communications that are sent in
accordance herewith (i) by personal delivery will be deemed received on the day
sent or on the first business day thereafter if not sent on a business day, (ii)
by overnight delivery, will be deemed received on the first business day
immediately following the date sent, and (iii) by U.S. mail, will be deemed
received three (3) business days immediately following the date sent.
 
 
 
3

--------------------------------------------------------------------------------

 

 
8.           Counterparts.  This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement.


9.           Entire Agreement; Third Party Beneficiaries.  This Agreement and
any exhibits thereto constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede and terminate all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


10.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.


11.           Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Georgia.


12.           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective permitted successors and assigns.


13.           Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated herein shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.


14.           Headings.  Headings of the articles and sections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretative effect whatsoever.


15.           Waivers.  Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the party or parties entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.






[Signatures begin on following page.]

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement on the date first written above.
 
 

 
CORPORATION:
             EAU TECHNOLOGIES, INC.          
 
By:
/s/ Wade Bradley       Wade Bradley       Chief Executive Officer          


 
 

 
PURCHASER:
                 
 
 /s/ Peter F. Ullrich     Peter F. Ullrich                  


 





 
5

--------------------------------------------------------------------------------

 
